     Case: 4:19-cr-00155-RWS Doc. #: 3 Filed: 02/21/19 Page: 1 of 3 PageID #: 8
                                                                                         .\rlll\Etul
                                                                                       FEB 21 20'9
                             UNITED STATES DISTRICT COURT                              us DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
                             EASTERN DISTRICT OF MISSOURI                                   ST. LOUIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
         Plaintiff,                             )
                                                )
v.                                              ~   No.,--_ _ _ _ _ _ _ _ _ __

ADAM K. WIEGAND &                               \           4:19CROOJSS RWSIPLC
KEVIN W. WIEGAND
                                                )
         Defendants.                            )

                                         INDICTMENT

                                            COUNT I

      The Grand Jury charges that:

      Beginning and ending at a time unknown, but up to ai:id including October 2017, ·in St.

Charles County and within th~ Eastern District of Missouri and elsewhere,

                                   ADAM K. WIEGAND ·and
                                    KEVIN W. WIEGAND,

the defendants herein, did knowingly and intentionally conspire, combine, confederate and agree

with one or more other persons lmown and unknown to the Grand Jury, to commit offens~s against

the United States, to wit: to possess with intent to distribute a mixture or substance containing a

detectable amount of lysergic acid diethylamide (LSD), a Schedule i controlled substance, in

violation of Title 21, United· States Code, Section 841(a)(l) and Title 21, United States Code,

Section 846.

        The quantity of mixture or substanc~ containing a detectable amount of LSD. involved in

the conspiracy and attributable to the defendants as a result of their own conduct, and the conduct

of other conspirators, lmown or reasonably foreseeable to the defendants, is 10 grams or niore,
                                                                            •,
making the offen8e punishable under Title 21, United States Code, Section 841(b)(l)(A)(v).
     Case: 4:19-cr-00155-RWS Doc. #: 3 Filed: 02/21/19 Page: 2 of 3 PageID #: 9




                                                 . COUNTII

       The Grand Jury further charges that:

         On or about October 19, 2017, in St. Charles County and within the Eastern District of

 Missouri, ·

                                        ADAM K. WIEGAND and
                                         KEVIN W. WIEGAND,

. the defendants herein, did knowingly and intentionally possess with the intent to distribute a

 mixture or substance containing a detectable amount of lysergic acid diethylamide .(LSD), a

 Schedule I controlled substance, in violation of Title 21, United States Code, Section 841(a)(l),

 and Title 18, United States Code, Section 2.

        The quantity of mixture or substance containing~ detectable amount of LSD for which the

. defendants are accountable based upon their own conduct is 10 grams or more, making the offense

 punishable under Title 21, United States Code, Section 841(b)(l)(A)(v).


                                 FORFEITURE ALLEGATION

        The Grand Jury further finds by probable cause that:

        1.      Pursuant to Title 21, United States Code, Sections 853(a), upon conviction of an

 offense in violation of Title 21, United States Code, Sections 841(a)(l) or 846, as set forth in

 Counts I and II, the defendants shall forleit to the United States of America any property,

 constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of such

 violations, -~md any property used, or intended to be used, in any manner or part, to commit, or to

 facilitate the commission of such violations.



                                                  2
    Case: 4:19-cr-00155-RWS Doc. #: 3 Filed: 02/21/19 Page: 3 of 3 PageID #: 10




         2.      Subject to forfeiture is a sum of money equal to the total value of any property,

. constituting, or derived from, any proceeds obtained, directly or indi~ectly, as a result of the

 violations set forth in Counts I and II.

      . 3.       Specific property subject to forfeiture includes, but is not limited to, the

 following:

                      a. Approximately $37,220.00 U.S. Currency.

         4.      If any of the property described above, as a result of any act or omission of the

 defendants:

                 a.      cannot be located upon the exercise of due diligence;

                b.       has been transferred or sold. to, or deposited with, a third party;

                 c.      has been placed beyond the jurisdiction of the court;

                 d.      has been substantially diminished ill value; or

                 e.      has been commingled with other property which cannot be divided

                         without difficulty,

 the United States of America will be entitled to the forfeiture of substitute property pursuant to

 Title 21, United States Code, Section 853(p).

                                                 A TRUE BILL.



                                                 FOREPERSON
 JEFFREY B. JENSEN
 United States Attorney



 GEOFFREY S. OGDEN, #66930MO
 Special Assistant United States Attorney

                                                    3
